DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizrahi (Pub NO. US 2015/0117471)
Regarding Claim 1 Mizrahi discloses:  A method for a first computing node [Fig.1, item 120] to receive frequency information of a system clock, [Timing information corresponds to frequency of a system clock. f=1/T. [0029] synchronization of clock using timing information ] comprising: by the first computing node, [Fig.1, item 120] receiving the frequency information of the system clock [[0029],[0033]-[0034], [0042]-[0049], transmitting PTP packet that includes timing information, wherein the information to synchronize system clock corresponds to frequency information of the system clock]   from a second computing node [Fig.1, item 110] at a physical layer [PTP modules of system 110 and 120 corresponds to physical layer] of a connection between the first computing node and the second computing node; [Fig.1, communication network 101] and by the first computing node, receiving a message from the [[0029] [0033] [0042]-[0047], [Fig.2-Fig.3 [0051]-[0068], verify the security of the first device 110 and synchronize the clock between the first device and the second device]  
Regarding Claim 2 Mizrahi discloses:  the attestation is included in a field of the message.  [PTP message]
Regarding Claim 3 Mizrahi discloses:  the attestation is within a type-length value (TLV) encoding in the message. [[0036]-[0040] LTV]  
Regarding Claim 6 Mizrahi discloses:  the attestation includes at least one of a new packet header variables, extension fields to carry a proof of integrity blob or container, a canary stamp, or a hardware fingerprint and an associated verifiable proof of possession of the hardware fingerprint.  [Fig.8-Fig.11]
Claims 8 and 15 are having similar limitations to that of the method claim 1.Accordingly, claims 8 and 15 are rejected under a similar rational as that of claim 1 above. 
Claims 9 and 16 are having similar limitations to that of the method claim 2.Accordingly, claims 9 and 16 are rejected under a similar rational as that of claim 2 above. 
Claims 10 and 17 are having similar limitations to that of the method claim 3.Accordingly, claims 10 and 17 are rejected under a similar rational as that of claim 3 above. 
Claims 13 and 19 are having similar limitations to that of the method claim 6.Accordingly, claims 13 and 19 are rejected under a similar rational as that of claim 6 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7, 11-12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizrahi (Pub NO. US 2015/0117471)
Regarding claim 4 Mizrahi does not explicitly teach that the first computing node and the second computing node are computing nodes of a synchronous ethernet (SyncE) network; and the message is an Ethernet Synchronization Message Channel (ESMC) message.
 KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282
  Regarding Claim 5 Mizrahi discloses:   the attestation is within a future enhancement TLV portion of the ESMC message.  [[0036]-[0040] LTV]  
Claims 7 is rejected. Subject matter of the claim is implantation design details, which a skilled person would consider applying when designing a system.  Since all the claimed elements were implantation design details and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282
Claims 11 and 18 are having similar limitations to that of the method claim 4.Accordingly, claims 11 and 18 are rejected under a similar rational as that of claim 4 above. 
Claims 12 is having similar limitations to that of the method claim 5. Accordingly, claim 12 is rejected under a similar rational as that of claim 5 above. 
Claims 14 and 20 are having similar limitations to that of the method claim 7.Accordingly, claims 14 and 20 are rejected under a similar rational as that of claim 7 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.